          Case 8:19-bk-13584-TA                   Doc 42 Filed 09/24/19 Entered 09/24/19 14:27:07                                       Desc
                                                   Main Document     Page 1 of 1
                                                                                                                         ORDER No.
                                       UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

                                                      TRANSCRIPT ORDER FORM
                                                                                                                         CHAPTER ïï
                                                                                                                         APPEAL?              Yes         No
     (File this form on the related case docket)                                                                         APPEAL No.
                                                                                                                                             (if known)
   Ordering Party’s Name: Ô »·¾ Ó òÔ »®²»®                                                      Attorney Bar#       îîéíîí

   Law Firm: ß ´-¬±² ú Þ ·®¼ Ô Ô Ð
   Mailing Address: ííí ÍòØ ±°» Í¬®»»¬ôïê¬¸ Ú ´
   Ô ±- ß ²¹»´»-ôÝ ß çððéï
   Person to Contact (If Judge-ordered: Transcriber to contact Procurement**): Ô »·¾ Ó òÔ »®²»®
   Telephone: ( îïí           ëéêóïïçí
                             )______________ E-mail: ´»·¾ò´»®²»®à ¿´-¬±²ò½±³
   Bankruptcy Case #: ïçóïíëèì                                           Adversary Proceeding #/MP #:
   Date of Hearing (complete a SEPARATE form for EACH hearing date): çñïèñîðïç                                          Time: ïïæðð ß Ó
   Debtor: Ý ±¿-¬¿´×²¬»®²¿¬·±²¿´ô×²½ò
   Adversary Proceeding Name:                                                             vs.
   Hearing Judge: Ìòß ´¾»®¬                                                                Courtroom #: Íß ëÞ
                Û ½¸± Î»°±®¬·²¹
   TRANSCRIBER: _____________________________ALTERNATE:  Þ »² Ø §¿¬¬
                                                        _______________________________
   (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

   341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
   FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16

    Transcript Type:              NOTE: The Court is not responsible for determining if a hearing has been previously
                                  transcribed. Check the case docket to determine if a filed transcript already exists or is
                                  being transcribed before filing this form.
                                  Copy of Existing Transcript: Contact the transcriber directly for a copy.
        Ordinary (30 days)             3 Days                    Entire Hearing
        14 Days                        Daily (24 hours)          Ruling/Opinion of Judge only
        7 Days                                                   Testimony of Witness
                                                                 Other*                           (name of witness)
    *Special Instructions: Ð ´»¿-» ½±²¬¿½¬Ó »´¿²·» Ó ·¦®¿¸·» º±® °®·½»- ±®¯«»-¬·±²òîïíòëéêòïïéî ó ³ »´¿²·»ò³ ·¦®¿¸·»à ¿´-¬±²ò½±³
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcript Ordering Instructions, Transcri
                                                                                  p t Costs/Form sof Pay m e nt.

                                                 TO BE COMPLETED BY THE COURT
     Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
  Date Request Filed:                           Date Sent to Transcriber:                         By      FDS       Mail       Messenger
  Digital Recording (or Analog Tape Recording)
  (Tape #:       )Time Start (Index #):                    Time End (Index #):                   Time Start:                 Time End:

  (Tape #:       )Time Start (Index #):                    Time End (Index #):                   Time Start:                 Time End:
  Court Recorder:                                         Division:                       Processed by:

                                                     **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
 Rev.          2
               0 18
                  .This form is mand atory.Ithas been approved foru se in the United S tates B ankru ptc y C ou rtforthe C entralD istrictof C alifornia.
